ORDER
This matter having been presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of STUART W. JAY of LAWNSIDE, who was admitted to the bar of this State in 1987, and who was thereafter temporarily suspended *80from the practice of law by consent on January 2, 1996, and who remains suspended at this time;
And the Office of Attorney Ethics and respondent having signed ' a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) by his knowing and unlawful possession of cocaine and marijuana, knowing possession of drug paraphernalia and use of a controlled dangerous substance;
And the parties having agreed that respondent’s conduct warrants a three-month suspension from the practice of law;
And the Disciplinary Review Board having reviewed the record pursuant to Rule l:20-10(b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that the period of time respondent has been temporarily suspended from practice is sufficient discipline for respondent’s misconduct, and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline;
And the Court having determined from its review of the record that respondent’s conduct warrants a three-month suspension from the practice of law and that because respondent has been temporarily suspended from practice by consent since January 2, 1996, the Order of temporary suspension should be vacated;
And good cause appearing;
It is ORDERED that STUART W. JAY is hereby suspended from the practice of law for a period of three months, the suspension being retroactive to January 2, 1996; and it is further
ORDERED that the Order of temporary suspension dated January 2, 1996, is hereby vacated and respondent is restored to the practice of law, effective immediately; and it is further
*81ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.